Citation Nr: 0711502	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant had six years and seven months of active duty, 
to include service with the Marine Corps from October 1955 to 
June 1958 and service with the Navy from June 1958 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
tinnitus, and hearing loss.  This claim was previously before 
the Board in May 2006 and was remanded so that the veteran 
could testify at a Travel Board hearing.  The veteran 
testified before the undersigned at a Travel Board hearing in 
September 2006.  A transcript of this hearing is associated 
with the claims folder.  

It is noted that the issue of entitlement to a disability 
rating greater than 30 percent for service-connected asthma 
was withdrawn in writing by the veteran in a statement of May 
2006.  The withdrawal of this issue was confirmed by the 
veteran and his representative at a prehearing conference in 
September 2006 and, in the transcript of that hearing, it was 
noted that the only issues on appeal are those listed on the 
title page of this decision. (See Transcript at 2).  Hence, 
the withdrawal of the appeal for entitlement to an increased 
rating for asthma is effective and the matter is not for 
consideration herein.  See 38 C.F.R.  § 20.204 (2006).

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of current diagnoses of 
bilateral hearing loss and tinnitus.

3.  There is no evidence of hearing loss or tinnitus in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's hearing loss or 
tinnitus with his period of service.

4. The veteran did not engage in combat with the enemy.  

5. The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
bilateral hearing loss, tinnitus, and PTSD are related to his 
active duty for training service in the United States Marine 
Corps from March 1956 to September 1956.  Specifically, the 
veteran claims that two of his drill instructors crammed him 
into a metal clothes locker and then instructed one of the 
veteran's friends to beat on the locker with a pipe.  The 
veteran also claims that he was also physically and verbally 
assaulted by his drill instructors during his period of 
service with the Marine Corps.  The veteran attributes his 
current PTSD, hearing loss, and tinnitus to this in-service 
trauma.     

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in March 2003, prior to 
adjudication of his claim in April and May 2003.  This letter 
informed the veteran of his and VA's respective duties for 
obtaining evidence, and explained what the evidence must show 
to establish a claim for service connection.  The letter also 
informed the veteran that VA had already obtained copies of 
the veteran's service medical records and gave examples of 
the types of evidence which would be helpful in establishing 
service connection.  Attached to the March 2003 letter was a 
PTSD questionnaire which requested a detailed description of 
his stressors, and informed the veteran that evidence other 
than service records may corroborate claims for PTSD based on 
an in-service personal assault pursuant to 38 C.F.R. 
§ 3.304(f)(3).  This letter also requested that the veteran 
submit records substantiating his claim and explained VA's 
duty to assist in obtaining evidence for these claims.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The March 2003 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the August 
2004 statement of the case (SOC) contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.       

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  With regard to the issues on 
appeal, the veteran was provided with a notice in compliance 
with Dingess/Hartman in March 2006.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical and personnel records, 
private medical records, and all VA examination reports.  

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Bilateral Hearing Loss and Tinnitus

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."  This regulation defines hearing loss disability 
for VA compensation purposes.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (the threshold for normal hearing is 
from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).

The Board notes that an August 2004 VA audiological 
evaluation report shows that the veteran has a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.  This report also shows a diagnosis of bilateral 
constant tinnitus.  Thus, the Board will concede that he has 
current hearing loss and tinnitus disabilities.

Service medical records are negative for hearing loss or 
tinnitus in service.  At enlistment in October 1955 the 
veteran's hearing was reportedly 15/15 (whispered voice test) 
in each ear.  This indicates normal hearing.  At separation 
in May 1962 the veteran's hearing was also noted to be 15/15 
(whispered voice test) in each ear.    

The first indication of bilateral hearing loss and tinnitus 
in the record is a private audiological examination report 
dated in July 1999.  At that time the veteran reported having 
constant tinnitus for more than ten years, as well as a 
noticeable hearing loss in both ears.  The diagnosis was mild 
to moderately-severe, sloping, sensorineural hearing loss 
bilaterally.  The record also shows that the veteran 
complained of tinnitus in a private examination report dated 
in September 1997.  

The veteran was afforded a VA audiological examination in 
August 2004. This examination reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
30 dB
40 dB
50 dB
60 dB
Left 
Ear
30 dB
40 dB
45 dB
55 dB

Puretone Threshold Average
Right Ear
45 dB
Left Ear
43 dB

Speech Recognition
Right Ear
96%
Left Ear
94%

The examiner diagnosed the veteran with bilateral high-
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  After reviewing the claims folder, the examiner 
opined that it was less likely than not (less than 50/50 
probability) that veteran's current hearing loss and tinnitus 
are related to noise exposure in service because: 1) noise 
induced hearing loss and tinnitus resulting from a single 
exposure incident (acoustic trauma) would be noticeable to 
the victim immediately, however the veteran stated that his 
awareness of hearing loss and tinnitus was no until several 
years after the 1957 noise exposure incident; 2) apart from 
the 1957 incident, the veteran did not report his military 
service to be especially noisy, and 3) the veteran's 
audiogram pattern does not have the "4000 Hz notch" 
characteristic of noise induced hearing loss, instead, it 
more resembles loss due to hereditary factors and/or 
presbycusis.   

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss and/or tinnitus is not 
warranted.  The first objective showing of hearing loss in 
the record is a July 1999 private report, approximately 33 
years after service.  Also, during the July 1999 private 
examination the veteran complained of hearing loss and 
tinnitus for only the past ten years which would make the 
first subjective showing of hearing loss approximately 23 
years after service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  In addition, the as the initial 
documentation of a hearing loss and tinnitus were decades 
after service, service connection on a presumptive basis 
cannot be established.  38 C.F.R. §3.309.  Finally, the 
August 2004 VA examiner opined that neither hearing loss nor 
tinnitus could be attributed to service and provided 
compelling reasons and bases for his opinion.  

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  As there is no evidence 
that the veteran's bilateral hearing loss and/or tinnitus are 
related to service, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).

2.	PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

Service records show that the veteran reported "frequent or 
terrifying nightmares" and "depression or excessive worry" 
in his "Report of Medical History" upon induction into 
service in October 1955.  At separation in May 1962, in 
addition to reporting "frequent or terrifying nightmares" 
and "depression or excessive worry," he also reported 
"nervous trouble of any sort" on his "Report of Medical 
History."  During his separation examination in May 1962 the 
examiner noted normal "psychiatric."  The examiner also 
wrote "No longer depressed or worried, however still has 
nightmares.  No longer sleep walks" in the physician's 
summary section of the veteran's "Report of Medical 
History." 

In October 2001, approximately 39 years after discharge from 
service, the veteran was involved in an altercation with his 
neighbor.  This altercation led to the veteran's arrest and 
he was admitted to a private psychiatric hospital.  He was 
diagnosed with psychosis, not otherwise specified, history of 
depression, and PTSD.  These records are silent regarding 
traumatic experiences in service.  Rather, the traumatic 
experiences noted all concern the veteran being traumatized 
by his older brother prior to service.  

From December 2001 through January 2002 the veteran underwent 
numerous additional neuropsychological examinations.  
Diagnoses included delusional disorder, persecutory type, 
dysthymic disorder, and cognitive disorder.

The veteran was afforded a VA psychiatric examination in July 
2004.  During this examination the veteran reported a 
difficult childhood.  He stated that he joined the Marine 
Corps at the age of 17 to get away from his older brother.  
The veteran reported being harassed and locked in a clothes 
locker while in the Marine Corps and also reported seeing a 
military psychiatrist after he began sleepwalking.  When 
asked about specific stressors in his life the veteran 
reported 1) an unhappy childhood experience due to living 
with a mentally ill brother and dysfunctional family, 2) 
harassment by his drill instructors in service, and 3) 
feelings of anger and irritability secondary to an October 
2001 altercation with his neighbor.  

Axis I diagnoses included 1) delusional disorder, persecutory 
type prominent diagnosis, 2) dysthymic disorder, early onset, 
and 3) PTSD of childhood by self report.  The veteran's Axis 
II diagnosis was schizoid and paranoid personality traits.  
The examiner noted the veteran's stressors to be 
unemployability and ongoing difficulties with past 
interpersonal conflicts thought to be chronic in nature.  The 
examiner noted that military PTSD criteria were not evident 
from the examination and also noted that the veteran suffered 
from personality and childhood trauma that pre-existed 
service.  

The Board finds that the preponderance of the evidence is 
against a claim for service connection for PTSD.  First, a 
psychiatric disorder was not documented in service.   The 
veteran's indication of experiencing "frequent or terrifying 
nightmares" and "depression or excessive worry" were noted 
both at entrance and at separation.  As noted above, the 
veteran's May 1962 discharge examination was negative for 
psychiatric abnormality and the examiner also wrote "No 
longer depressed or worried, however still has nightmares.  
No longer sleep walks" in the physician's summary section of 
the veteran's "Report of Medical History." The first 
medical documentation of a psychiatric problem is dated in 
October 2001, approximately 39 years after service.

The Board notes that the record does not reflect consistent 
diagnoses of PTSD and that, when diagnosed, the etiology of 
PTSD has been related to events other than those in service, 
such as with the diagnosis in October 2001.  Numerous 
neuropsychological examinations from December 2001 through 
January 2002 reported diagnoses of delusional disorder, 
persecutory type, dysthymic disorder, and cognitive disorder 
instead of PTSD.  While the August 2004 VA examiner reported 
a diagnosis of PTSD, the examiner indicated that, in his 
opinion, the military PTSD criteria were not evident from the 
examination.   

Assuming that the veteran does have a credible diagnosis of 
PTSD, the record does not demonstrate that the alleged in-
service stressor actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  

The veteran's service personnel records reflect no receipt of 
combat- related award or citation and no designation of 
participation in a combat campaign, nor is it alleged that 
the veteran's PTSD was incurred as the result of traumatic 
experiences in combat.   Because the veteran did not engage 
in combat with the enemy, the record must contain credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In this case, there is no such credible supporting evidence 
concerning the veteran's alleged stressor.  There is no 
corroborating evidence supporting the veteran's allegation of 
harassment by his superior officers during service.  The 
veteran's service records are negative for reports of 
harassment in service and do not show a sudden deterioration 
in work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  Rather, his 
service medical records reflect complaints of emotional 
problems both before and after service with no diagnosis.  
Nor is it shown that there was any increase in severity of 
these pertinent complaints coincident with service.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressor 
actually occurred.  Moreover, the veteran's PTSD was 
attributed by the examining physicians to his reported 
history of being traumatized by an older brother during 
childhood.  Although the veteran expressed complaints of 
emotional and sleeping problems at service entry and 
discharge, no psychiatric disorder was noted to be present 
during service nor has any medical expert opined that PTSD 
was manifested in service or is otherwise of service origin.  
Therefore, in the absence of credible evidence corroborating 
the veteran's statements as to his in-service stressor, and 
the lack of a diagnosis of PTSD based on alleged traumatic 
events in service, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) and other applicable 
laws and regulations have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for PTSD is denied.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


